Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
          DETAILED ACTION

1.	This action is responsive to:  an original application filed on 2 March 2020.	
2.	Claims 1-20 are currently pending and claims 1, 7 and 13 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

4.	No Priority claimed.

        Drawings

5.	The drawings filed on 2 March 2020 are accepted by the examiner. 

                                        Claim Rejections - 35 USC § 102	 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-17, 19 and 20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Victor et al. (WO2020263228), hereinafter Victor.  

Regarding claim 1: 
receiving a stream of events, the stream of events comprising a plurality of events, each event of the plurality of events having an associated event type (Victor, ¶1, 10, 39).
determining an event type of the plurality of events (Victor, ¶11).
parsing the plurality of events based upon the associated event type, the parsing providing a plurality of parsed events (Victor, ¶74, 5).
and, performing a type-dependent event deduplication operation on the plurality of parsed events, the type-dependent event deduplication operation deduplicating events based upon the event type (Victor, ¶5, 3).
Regarding claim 2: 
further comprising: performing a type classification operation on each event of the plurality of events, the type classification operation classifying each event based upon a feature (Victor, ¶75).
Regarding claim 3:
wherein: the feature is used to determine an equivalence of two events of a same type; and, the type-dependent event deduplication operation deduplicates the two events of the same type (Victor, ¶77, 82).
Regarding claim 4: 
wherein: the feature comprises time information; and, the type-dependent event deduplication operation deduplicates different event types using different granularities to the time information (Victor, ¶71, 77).
Regarding claim 5:
further comprising: extracting pertinent event data segments to provide extracted event data segments; and, concatenating the extracted event data segments (Victor, ¶75).
Regarding claim 7:
a processor (Victor, ¶103). 
a data bus coupled to the processor (Victor, ¶102) 
and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: (Victor, ¶101).
receiving a stream of events, the stream of events comprising a plurality of events, each event of the plurality of events having an associated event type (Victor, ¶1, 10, 39).
determining an event type of the plurality of events (Victor, ¶11).
parsing the plurality of events based upon the associated event type, the parsing providing a plurality of parsed events (Victor, ¶5, 74).
and, performing a type-dependent event deduplication operation on the plurality of parsed events, the type-dependent event deduplication operation deduplicating events based upon the event type (Victor, ¶5, 3).
Regarding claim 8:
wherein the instructions executable by the processor are further configured for: performing a type classification operation on each event of the plurality of events, the type classification operation classifying each event based upon a feature (Victor, ¶75).
Regarding claim 9:
wherein: the feature is used to determine an equivalence of two events of a same type; and, the type-dependent event deduplication operation deduplicates the two events of the same type (Victor, ¶82, 77).
Regarding claim 10:
wherein: the feature comprises time information; and, the type-dependent event deduplication operation deduplicates different event types using different granularities to the time information (Victor, ¶77, 71).
Regarding claim 11:
wherein the instructions executable by the processor are further configured for: extracting pertinent event data segments to provide extracted event data segments; and, concatenating the extracted event data segments (Victor, ¶75).
Regarding claim 13:
receiving a stream of events, the stream of events comprising a plurality of events, each event of the plurality of events having an associated event type (Victor, ¶1, 10, 39).
determining an event type of the plurality of events (Victor, ¶11).
parsing the plurality of events based upon the associated event type, the parsing providing a plurality of parsed events (Victor, ¶74, 5).
and, performing a type-dependent event deduplication operation on the plurality of parsed events, the type-dependent event deduplication operation deduplicating events based upon the event type (Victor, ¶5, 3).
Regarding claim 14:
wherein the computer executable instructions are further configured for: performing a type classification operation on each event of the plurality of events, the type classification operation classifying each event based upon a feature (Victor, ¶75).
Regarding claim 15:
wherein: the feature is used to determine an equivalence of two events of a same type; and, the type-dependent event deduplication operation deduplicates the two events of the same type (Victor, ¶82, 72).
Regarding claim 16:
wherein: the feature comprises time information; and, the type-dependent event deduplication operation deduplicates different event types using different granularities to the time information (Victor, ¶77, 71).
Regarding claim 17:
wherein the computer executable instructions are further configured for: extracting pertinent event data segments to provide extracted event data segments; and, concatenating the extracted event data segments (Victor, ¶75).
Regarding claim 19:
wherein the computer executable instructions are deployable to a client system from a server system at a remote location (Victor, Fig.1).
Regarding claim 20:
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (Victor, ¶37).
                            
                            Claim Rejections - 35 USC § 103 
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12 and 18 are rejected under 35 U.S.C §103 as being unpatentable over Victor and in view of Kim et al. (US Publication No. 20130198150), hereinafter Kim  

Regarding claim 6, 12 and 18:
Victor does not explicitly suggest, further comprising: performing a hash function on the plurality of parsed events, the hash function generating a hash value for each of the plurality of events; comparing a first hash value of a first event to a second hash value of a second event; and identifying the first event and the second event as duplicates when the first hash value matches the second hash value; however, in a same field of endeavor Kim discloses hashing function to identify duplicated data and perform de-duping mechanism (Kim, ¶6-8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of parsing and categorize data of Victor with the computing hash to deduping data disclosed in Kim because to determine duplicated data, stated by Kim at para.14.
   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890